Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
           This action is in response to the communication filed on 12/1/2021. 
Claims 1-6 are allowed. 
	
    Allowable Subject Matter
Claims 1-6 are allowable. 
		
Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Wilkerson et al US Patent 9,935,975 teaches analysis of software properties including encapsulation, referential analysis, integrity and transactions for software correctness, with enforcement of variants, computer security and parts of programs for single process. 

Wetterwald et al US Patent 10,212,182 teaches redirection of traffic with specific analysis of the traffic based on node specific profile in network environment. 

McClintock et al US Patent 10,372,905 teaches techniques for prevention of software module from executing unauthorized environment by collecting context information, behavior information and threat detection with anti-virus and anti-malware software on server device and software module and alter behavior or its binary signature. 

Vasseur et al US Patent 10,579,942 teaches analysis of redirected traffic with particular node configuration and section of traffic / software, residing locally within LAN and not via redirection to the server. 

Sharma et al US Patent 10,897,470 teaches detection of attack in network system by detecting baseline profiles of first and second devices with analyzing system calls in operation time period of devices and detection of attack based on comparison of processes, baselines profiles and system calls of devices. 

Crabtree et al US Publication 2018/0219894 teaches user and entity behavioral analysis using cyber decision platform to create interaction dataset based on generated interaction map, and behavioral analysis engine to create network usage dataset for threat analysis. 

	                             REASONS FOR ALLOWANCE
          The following is an examiner’s statement of reasons for allowance:
Examiner finds claims dated 12/1/2021 are persuasive for reason of allowance.  

	
Claim 1 ‘ .. 
	a reconnaissance module configured to acquire the data from one or more internal sources and one or more external sources, wherein the data from the one or more internal sources comprise data from at least one of a firewall, a router and a security solution and wherein the data from the one or more external sources comprises the data from at least one a deep web, a dark web, and a surface web, wherein the reconnaissance module is communicatively coupled to at least one virtual computing device configured to enable the reconnaissance module to access the data from one or more sources based on one or more parameters to include at least one of a keyword, a content of a search, and a search string;
	an analysis module operatively coupled to the reconnaissance module, and
configured to analyze the data by using 

	wherein the co-relation analysis technique includes at least one of Pearson co-relation analysis. Kendall rank co-relation analysis, Spearman co-relation analysis and a point-biserial co-relation analysis, the behavioral analysis technique includes studying the behavior of consumer on electronic commerce platforms, online games, web applications and internet of things, and the contextual analysis technique includes studying text and the cultural. Social, or political context of the text:

	a dissemination module operatively coupled to the analysis module and
configured to present a detected threat in one or more forms, wherein the dissemination
module generates an alert notification upon detecting the threat and a level of threat
associated with the analyzed data; and

	wherein the memory is operatively coupled to the processing subsystem
and configured to store the data acquired from the one or more internal sources
and the one or more external sources. ’ 

Claim 4 – ‘ .. 
	acquiring, by a reconnaissance module, data from one or more internal sources and one or more external sources, wherein acquiring the data from the one or more internal sources and the one or more external sources comprises:
	acquiring the data from the at least one of a firewall, a router, and a security solution associated with the one or more internal sources ; and
	acquiring the data from at least one of a deep web, a dark web and a surface web associated with the one or more external sources;
	analyzing, by an analysis module, acquired data by using 

	wherein the co-relation analysis technique includes at least one of Pearson co-relation analysis. Kendall rank co-relation analysis, Spearman co-relation analysis and a point-biserial co-relation analysis, the behavioral analysis technique includes studying the behavior of consumer on electronic commerce platforms, online games, web applications and internet of things, and the contextual analysis technique includes studying text and the cultural. Social, or political context of the text;
presenting, by a dissemination module, analyzed data in one or more forms’.

with additional detailed steps in claim(s) as described in independent claim(s) on 12/1/2021. 

However, each of the cited references or reference from the updated search, at least, fails to teach or suggest in combination with the rest of the limitations recited in the independent claim(s).



Dependent claims depend on allowed independent claims, therefore they are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/VIRAL S LAKHIA/Examiner, Art Unit 2431